DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-12, as originally filed, are currently pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 5, 6, 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Furuichi, U.S. Publication No. 2013/0006105, hereinafter, “Furuichi”.

As per claim 1, Furuichi discloses an imaging system, comprising: 
an intravascular imaging catheter configured to be positioned within a vessel of a patient (Furuichi, ¶0011, An optical coherent tomographic image forming apparatus comprising ... an optical probe having a distal end and a proximal end, the distal end configured for insertion into a body lumen; Furuichi, ¶0026, The guiding catheter 115 housing the optical probe unit 101 is directly inserted inside a body lumen such as a blood vessel or the like and measures the state of a biological tissue by using an imaging core 201 provided in the optical probe unit 101); and 
a processor configured for communication with the intravascular imaging catheter (Furuichi, ¶0024, As shown in FIG. 1, an imaging apparatus for diagnosis 100 is provided with an optical probe unit 101, a scanner and pull-back unit 102 and an operation control apparatus 103; Furuichi, ¶0026, The scanner and pull-back unit 102 and the operation control apparatus 103 are connected by a signal line and optical fiber 104; Furuichi, ¶0028, For formation of an optical coherent tomographic image of biological tissue such as a blood vessel or the like, the operation control apparatus 103 includes a function for inputting various kinds of set values, and a function for processing data obtained by measurement and for displaying them as a tomographic image), wherein the processor is configured to: 
receive, from the intravascular imaging catheter, a first image including the vessel and a reference item (Furuichi, Figure 4A; Furuichi, Figure 5A; Furuichi, Figure 5B; Furuichi, ¶0024; Furuichi, ¶0053-¶0058, The process of the novel measurement mode process (step S3) will be explained next in accordance with a flowchart in FIG. 7. There is an assumption that the operator has already finished the work of inserting the distal end portion of the optical probe unit 101 as far as the blood vessel region which becomes the diagnosis target of the patient through the guiding catheter 115. In order to obtain the tomographic image of the blood vessel over a predetermined distance along a blood vessel axis thereof, it is necessary to fill the inside of the blood vessel in the measurement range thereof with the flush liquid … a name list of the flush liquids is displayed on the LCD monitor 113 in order to be selected by the operator … Consequently, the control unit 305 instructs the radial scanning motor 205 inside of the scanner and pull-back unit 102 to be driven and rotates the optical mirror 401 inside the optical probe unit 101. Then, the image of the boundary surface between the catheter sheath 403 and the blood is displayed on the LCD monitor 113); 
output, to a display in communication with the processor, the first image including the vessel and the reference item (Furuichi, ¶0028, The reference numeral 113 indicates an LCD monitor used as a display apparatus, which displays a setting screen and a tomographic image or the like which is a processed result in the main body control unit 111; Furuichi, ¶0058, Consequently, the control unit 305 instructs the radial scanning motor 205 inside of the scanner and pull-back unit 102 to be driven and rotates the optical mirror 401 inside the optical probe unit 101. Then, the image of the boundary surface between the catheter sheath 403 and the blood is displayed on the LCD monitor 113; Furuichi, ¶0059); 
receive a user input to move the displayed reference item from a first position to a second position (Furuichi, Figure 1; Furuichi, Figure 4A; Furuichi, Figure 5A; Figure 5B; Furuichi, ¶0056-0060, on the LCD monitor 113, a target circle is displayed for carrying out the calibration. Then, by carrying out an instruction for scaling up or scaling down the scale of a circle on the boundary surface of the catheter sheath 403, which was obtained by the actual measurement, from the operation panel 112, the two circles, i.e., the target circle and the actually measured circle, are adjusted so as to overlap each other … using a user interface defined by the operation panel 112 and the LCD monitor 113); 
determine a calibration value based on a difference between the first position and the second position (Furuichi, ¶0059, there is calculated an adjustment value by using a value expressing the degree of scaling-up and scaling-down … there is carried out a process for adjusting the optical path length of the reference light by controlling the variable mechanism 225 of the optical path length based on the adjustment value; Furuichi, ¶0060, when the overlapping of the two circles is completed in accordance with the above description, the optical path length of the measurement light and the optical path length of the reference light, in the case of having been measured by using the set flush liquid, coincide with each other); 
generate, based on the calibration value, a second image of the vessel (Furuichi, ¶0059, there is calculated an adjustment value by using a value expressing the degree of scaling-up and scaling-down; Furuichi, ¶0060, when the overlapping of the two circles is completed in accordance with the above description, the optical path length of the measurement light and the optical path length of the reference light, in the case of having been measured by using the set flush liquid, coincide with each other; Furuichi, ¶0074, When the pull-back process finishes, the constructed tomographic image is displayed on the LCD monitor 113 (step S108), with an actual-size scale attached thereto, and this process finishes); and 
output, to the display, the second image of the vessel (Furuichi, ¶0074, When the pull-back process finishes, the constructed tomographic image is displayed on the LCD monitor 113 (step S108), with an actual-size scale attached thereto, and this process finishes).

As per claim 2, Furuichi discloses the system of claim 1, wherein the reference item comprises a structure of the intravascular imaging catheter disposed within the vessel (Furiuchi, ¶0059, on the LCD monitor 113, a target circle is displayed for carrying out the calibration. Then, by carrying out an instruction for scaling up or scaling down the scale of a circle on the boundary surface of the catheter sheath 403, which was obtained by the actual measurement, from the operation panel 112, the two circles, i.e., the target circle and the actually measured circle, are adjusted so as to overlap each other. In other words, the adjusting work is carried out by using a user interface).

As per claim 3, Furuichi discloses the system of claim 2, wherein the reference item comprises a catheter sheath (Furiuchi, ¶0059, on the LCD monitor 113, a target circle is displayed for carrying out the calibration. Then, by carrying out an instruction for scaling up or scaling down the scale of a circle on the boundary surface of the catheter sheath 403, which was obtained by the actual measurement, from the operation panel 112, the two circles, i.e., the target circle and the actually measured circle, are adjusted so as to overlap each other. In other words, the adjusting work is carried out by using a user interface).

As per claim 5, Furiuchi discloses the system of claim 1, wherein the user input comprises a start and an end, and wherein the processor is configured to determine the calibration value in response to the start of the user input (Furiuchi, ¶0059, on the LCD monitor 113, a target circle is displayed for carrying out the calibration. Then, by carrying out an instruction for scaling up or scaling down the scale of a circle on the boundary surface of the catheter sheath 403, which was obtained by the actual measurement, from the operation panel 112, the two circles, i.e., the target circle and the actually measured circle, are adjusted so as to overlap each other. In other words, the adjusting work is carried out by using a user interface … For the process of the control unit 305 at that time, there is calculated an adjustment value by using a value expressing the degree of scaling-up and scaling-down which the operator instructed … the circle on the boundary surface of the catheter sheath 403 which was obtained by actual measurement, is scaled up or scaled down and it is thus possible for the operator to carry out this calibration merely by carrying out the overlapping procedure of the two circles).

As per claim 6, Furiuchi discloses the system of claim 1, wherein the user input comprises a start and an end, and wherein the processor is configured to determine the calibration value in response to the end of the user input (Furiuchi, ¶0059, on the LCD monitor 113, a target circle is displayed for carrying out the calibration. Then, by carrying out an instruction for scaling up or scaling down the scale of a circle on the boundary surface of the catheter sheath 403, which was obtained by the actual measurement, from the operation panel 112, the two circles, i.e., the target circle and the actually measured circle, are adjusted so as to overlap each other. In other words, the adjusting work is carried out by using a user interface … For the process of the control unit 305 at that time, there is calculated an adjustment value by using a value expressing the degree of scaling-up and scaling-down which the operator instructed … the circle on the boundary surface of the catheter sheath 403 which was obtained by actual measurement, is scaled up or scaled down and it is thus possible for the operator to carry out this calibration merely by carrying out the overlapping procedure of the two circles).

As per claim 10, Furuichi discloses the system of claim 1, wherein the imaging system is an optical coherence tomography system comprising a reference path and a sample path (Furuichi, ¶0011, An optical coherent tomographic image forming apparatus comprising ... an optical probe having a distal end and a proximal end, the distal end configured for insertion into a body lumen; Furuichi, ¶0030, The first single mode fiber 230 and the photo coupler 226 represent an example of a light guide configured to guide light outputted from the source 208 and divide the light into a measurement light directed along a measurement optical path and a reference light directed along a reference optical path), and wherein, to generate the second image of the vessel, the processor is configured to: 
adjust a length of the reference path based on the calibration value (Furuichi, ¶0059, on the LCD monitor 113, a target circle is displayed for carrying out the calibration. Then, by carrying out an instruction for scaling up or scaling down the scale of a circle on the boundary surface of the catheter sheath 403, which was obtained by the actual measurement, from the operation panel 112, the two circles, i.e., the target circle and the actually measured circle, are adjusted so as to overlap each other … there is calculated an adjustment value by using a value expressing the degree of scaling-up and scaling-down which the operator instructed … and there is carried out a process for adjusting the optical path length of the reference light by controlling the variable mechanism 225 of the optical path length based on the adjustment value; Furuichi, ¶0060, when the overlapping of the two circles is completed in accordance with the above description, the optical path length of the measurement light and the optical path length of the reference light, in the case of having been measured by using the set flush liquid, coincide with each other); and 
receive the second image of the vessel from the intravascular imaging catheter via the sample path, wherein the second image of the vessel is obtained with respect to the adjusted length of the reference path (Furuichi, ¶0074, When the pull-back process finishes, the constructed tomographic image is displayed on the LCD monitor 113 (step S108), with an actual-size scale attached thereto).

As per claim 12, Furuichi discloses a method, comprising: 
receiving, from an intravascular imaging catheter positioned within a vessel of a patient, a first image including the vessel and a reference item (Furuichi, Figure 4A; Furuichi, Figure 5A; Furuichi, Figure 5B; Furuichi, ¶0011, An optical coherent tomographic image forming apparatus comprising ... an optical probe having a distal end and a proximal end, the distal end configured for insertion into a body lumen; Furuichi, ¶0024; Furuichi, ¶0026, The guiding catheter 115 housing the optical probe unit 101 is directly inserted inside a body lumen such as a blood vessel or the like and measures the state of a biological tissue by using an imaging core 201 provided in the optical probe unit 101; Furuichi, ¶0053-¶0058, The process of the novel measurement mode process (step S3) will be explained next in accordance with a flowchart in FIG. 7. There is an assumption that the operator has already finished the work of inserting the distal end portion of the optical probe unit 101 as far as the blood vessel region which becomes the diagnosis target of the patient through the guiding catheter 115. In order to obtain the tomographic image of the blood vessel over a predetermined distance along a blood vessel axis thereof, it is necessary to fill the inside of the blood vessel in the measurement range thereof with the flush liquid … a name list of the flush liquids is displayed on the LCD monitor 113 in order to be selected by the operator … Consequently, the control unit 305 instructs the radial scanning motor 205 inside of the scanner and pull-back unit 102 to be driven and rotates the optical mirror 401 inside the optical probe unit 101. Then, the image of the boundary surface between the catheter sheath 403 and the blood is displayed on the LCD monitor 113); 
outputting, to a display, the first image including the vessel and the reference item (Furuichi, ¶0028, The reference numeral 113 indicates an LCD monitor used as a display apparatus, which displays a setting screen and a tomographic image or the like which is a processed result in the main body control unit 111; Furuichi, ¶0058, Consequently, the control unit 305 instructs the radial scanning motor 205 inside of the scanner and pull-back unit 102 to be driven and rotates the optical mirror 401 inside the optical probe unit 101. Then, the image of the boundary surface between the catheter sheath 403 and the blood is displayed on the LCD monitor 113; Furuichi, ¶0059); 
receiving a user input to move the displayed reference item from a first position to a second position (Furuichi, Figure 1; Furuichi, Figure 4A; Furuichi, Figure 5A; Figure 5B; Furuichi, ¶0056-0060, on the LCD monitor 113, a target circle is displayed for carrying out the calibration. Then, by carrying out an instruction for scaling up or scaling down the scale of a circle on the boundary surface of the catheter sheath 403, which was obtained by the actual measurement, from the operation panel 112, the two circles, i.e., the target circle and the actually measured circle, are adjusted so as to overlap each other … using a user interface defined by the operation panel 112 and the LCD monitor 113); 
determining a calibration value based on a difference between the first position and the second position (Furuichi, ¶0059, there is calculated an adjustment value by using a value expressing the degree of scaling-up and scaling-down … there is carried out a process for adjusting the optical path length of the reference light by controlling the variable mechanism 225 of the optical path length based on the adjustment value; Furuichi, ¶0060, when the overlapping of the two circles is completed in accordance with the above description, the optical path length of the measurement light and the optical path length of the reference light, in the case of having been measured by using the set flush liquid, coincide with each other); 
generating, based on the calibration value, a second image of the vessel (Furuichi, ¶0059, there is calculated an adjustment value by using a value expressing the degree of scaling-up and scaling-down; Furuichi, ¶0060, when the overlapping of the two circles is completed in accordance with the above description, the optical path length of the measurement light and the optical path length of the reference light, in the case of having been measured by using the set flush liquid, coincide with each other; Furuichi, ¶0074, When the pull-back process finishes, the constructed tomographic image is displayed on the LCD monitor 113 (step S108), with an actual-size scale attached thereto, and this process finishes); and 
outputting, to the display, the second image of the vessel (Furuichi, ¶0074, When the pull-back process finishes, the constructed tomographic image is displayed on the LCD monitor 113 (step S108), with an actual-size scale attached thereto, and this process finishes).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furuichi, U.S. Publication No. 2013/0006105, hereinafter, “Furuichi”, and further in view of Petersen et al., U.S. Publication No. 2009/0122320, hereinafter, “Petersen”.

As per claim 4, Furuichi discloses the system of claim 1, and (Furuichi, ¶0060, when the overlapping of the two circles is completed in accordance with the above description, the optical path length of the measurement light and the optical path length of the reference light, in the case of having been measured by using the set flush liquid, coincide with each other), but does not explicitly disclose the following limitations as further recited however Petersen discloses 
wherein the calibration value comprises a z-offset associated with an interferometric device (Petersen, ¶0037, a generalized OCT interferometer 10 is shown which is suitable for use with the catheter imaging system of the invention; Petersen, ¶0050, When the zero point offset position is stable, the doped PET material produces a consistent, bright ring in the image as shown in FIG. 4a; Petersen, ¶0057, when a new image catheter is connected to the system, an initial coarse calibration is performed by rotating the fiber and adjusting the reference path control motor as shown in FIG. 6. The z-offset motor in the reference arm is initially swept at high speed (Step 10) between its limits while searching for the PET ring. Once the ring is found, the motor speed is slowed (Step 12) and the PET image is moved close to its desired location (zero-point)).
It would have been obvious to one skilled in the art at the time of the invention to substitute the calibration calculations as taught by Petersen for the adjustment calculations as taught by Furuichi as an alternate means to reliably determine the actual location or zero point of the catheter / reference item. (Petersen, ¶0012).

As per claim 8, Furiuchi discloses the system of claim 1, and (Furuichi, ¶0074, When the pull-back process finishes, the constructed tomographic image is displayed on the LCD monitor 113 (step S108), with an actual-size scale attached thereto) but does not explicitly disclose the following limitations as further recited however Petersen discloses 
wherein, to generate the second image of the vessel, the processor is configured to: digitally transform the first image based on the calibration value (Petersen, ¶0021; Petersen, ¶0022, The step of calibrating can include searching for a ring pattern within the reference data; Petersen, ¶0050, When the zero point offset position is stable, the doped PET material produces a consistent, bright ring in the image as shown in FIG. 4a … When the zero point offset position is unstable, either by purposely modifying the reference path length or through stretching or compressing of the fibers during normal use, the ring is more of a spiral shape; Petersen, ¶0052, the signal from the PET material produces a line in the image that may have a flat, positive or negative slope depending on whether the optical path length is constant, increasing or decreasing. The magnitude of the slope is then proportional to the rate of change of the fiber path length in either direction due to stretching or shrinking. Because the zero point offset position is now detectable, a software algorithm can be used to isolate the PET ring by taking advantage of its bright reflection, known thickness and expected straight line representation; Petersen, ¶0060, FIG. 7 is an OCT image of a coronary artery in which the z-offset is set correctly. The vessel diameter is thus correctly measured as 2.55 mm. FIG. 8 is an OCT image of a coronary artery in which the z-offset is set incorrectly such that the z-offset is positioned within the lens assembly. The vessel diameter is thus incorrectly measured).
It would have been obvious to one skilled in the art at the time of the invention to substitute the corrected image as taught by Petersen for the image reconstruction as taught by Furuichi as an alternate means to reliably determine the actual vessel location and vessel measurements (Petersen, ¶0060).

As per claim 9, Furuichi and Petersen disclose the system of claim 8, wherein, to digitally transform the first image, the processor is configured to at least one of stretch, shift, or compress the first image (Petersen, ¶0060, The final result is that the Z-Offset corrected image is displayed on the screen and stored in the saved image files, allowing correct clinical measurements to be performed in a straightforward manner. FIG. 7 is an OCT image of a coronary artery in which the z-offset is set correctly. The vessel diameter is thus correctly measured as 2.55 mm. FIG. 8 is an OCT image of a coronary artery in which the z-offset is set incorrectly such that the z-offset is positioned within the lens assembly. The vessel diameter is thus incorrectly measured as 2.97 mm; Petersen, Petersen, ¶0061, FIG. 9 is an OCT image of a coronary artery in which the z-offset is set incorrectly such that the z-offset is positioned outside the protective PET cover. The vessel diameter is thus incorrectly measured as 2.00 mm. Thus, the present invention provides a method for determining the equalization of the reference and sample paths in an OCT interferometer, to thereby provide an accurate measure of the objects of interest).

As per claim 11, Furuichi discloses the system of claim 10, and (Furuichi, ¶0059, there is calculated an adjustment value by using a value expressing the degree of scaling-up and scaling-down … there is carried out a process for adjusting the optical path length of the reference light by controlling the variable mechanism 225 of the optical path length based on the adjustment value) but does not explicitly disclose the following limitations as further recited however Petersen discloses 
wherein the reference path comprises a variable delay line, and wherein, to adjust the length of the reference path, the processor is configured to operate a motor of the variable delay line (Petersen, ¶0057, In operation, when a new image catheter is connected to the system, an initial coarse calibration is performed by rotating the fiber and adjusting the reference path control motor as shown in FIG. 6. The z-offset motor in the reference arm is initially swept at high speed (Step 10) between its limits while searching for the PET ring. Once the ring is found, the motor speed is slowed (Step 12) and the PET image is moved close to its desired location (zero-point, here termed the "Loose Range"); Petersen, ¶0058, once within the loose range, the motor is stepped (Step 14) until the PET image is in its final allowed range).
It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Furuichi to include the variable motor as taught by Petersen in order to provide a means to finely calibrate the image catheter (Petersen, ¶0057-0058).


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furuichi, U.S. Publication No. 2013/0006105, hereinafter, “Furuichi” as applied to claim 1 above, and further in view of Buly et al., U.S. Publication No. 2007/0249967, hereinafter, “Buly”.

As per claim 7, Furuichi discloses the system of claim 1 and (Furiuchi, ¶0059, on the LCD monitor 113, a target circle is displayed for carrying out the calibration. Then, by carrying out an instruction for scaling up or scaling down the scale of a circle on the boundary surface of the catheter sheath 403, which was obtained by the actual measurement, from the operation panel 112, the two circles, i.e., the target circle and the actually measured circle, are adjusted so as to overlap each other), but does not explicitly disclose the following limitations as further recited however Buly discloses 
wherein the user input comprises a click-and-drag motion (Buly, ¶0073, Images of the patient anatomy can be acquired and displayed on the navigation screen 32, and the position of calibrated and navigated tools such as the pointer 120 with tip 124 can be displayed and projected overtop of the acquired images ... Anatomical points can also be entered into the system by selecting them directly on the images using the touch-screen 32; Buly, ¶0074, the surgeon can input information on the touch-screen. For example, he can identify boundary areas ... or regions where the morphing is inaccurate and does not match the images ... in which case the morphing can be refined in those areas).
It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Furuichi to provide a touch-screen as taught by Buly in order to provide an alternate well-known means to receive parameters for controlling the apparatus of Furuichi (Furuichi, ¶0058-0059).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 11-16 and 19 of U.S. Patent No. 10,942,022. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of the current application are anticipated by claims 1-6, 9, 11-16 and 19 of U.S. Patent No. 10,942,022 in that claims 1-6, 9, 11-16 and 19 of U.S. Patent No. 10,942,022 contain all the limitations of claims 1-12 of the current application and are therefore not patentably distinct from U.S. Patent No. 10,942,022.
Claims 1-12 of the current application recite similar limitations as claims 1-6, 9, 11-16 and 19 of U.S. Patent No. 10,942,022 as follows:
Current Application No. 17/194,729
U.S. Patent No. 10,942,022
1. An imaging system, comprising: an intravascular imaging catheter configured to be positioned within a vessel of a patient; and a processor configured for communication with the intravascular imaging catheter, wherein the processor is configured to: receive, from the intravascular imaging catheter, a first image including the vessel and a reference item; output, to a display in communication with the processor, the first image including the vessel and the reference item; receive a user input to move the displayed reference item from a first position to a second position; determine a calibration value based on a difference between the first position and the second position; generate, based on the calibration value, a second image of the vessel; and output, to the display, the second image of the vessel.
1. A method of calibrating an imaging system, the method comprising: obtaining, by an imaging device of the imaging system, an image showing a target and a reference item, wherein the reference item comprises a structure of the imaging device disposed within the target; displaying the image showing the target and the reference item; receiving a user input indicating a point on or near the reference item, wherein the reference item and the point are located within the target on the image; detecting, via a morphological imaging processing operation, a portion of the reference item within an area around the indicated point, wherein the morphological imaging processing operation is selected from the group consisting of erosion, dilation, opening, and closing, and a combination thereof; in response to detecting the portion of the reference item: detecting, via the morphological imaging processing operation, a remaining portion of the reference item using an expanded area around the indicated point; and determining a radial distance of the reference item from the imaging device; calculating a calibration value based on the radial distance of the reference item; and providing, based on the calibration value, a calibrated image of the target at a known scale.
2. The system of claim 1, wherein the reference item comprises a structure of the intravascular imaging catheter disposed within the vessel.
3. The system of claim 2, wherein the reference item comprises a catheter sheath.
3. The method of claim 1, wherein the reference item comprises a catheter sheath.
10. The system of claim 1, wherein the imaging system is an optical coherence tomography system comprising a reference path and a sample path, and wherein, to generate the second image of the vessel, the processor is configured to: adjust a length of the reference path based on the calibration value; and receive the second image of the vessel from the intravascular imaging catheter via the sample path, wherein the second image of the vessel is obtained with respect to the adjusted length of the reference path.
2. The method of claim 1, wherein the imaging system is an optical coherence tomography system, and wherein providing the calibrated image comprises changing a reference path length of the imaging system to match a sample path length according to the calibration value.
5. The system of claim 1, wherein the user input comprises a start and an end, and wherein the processor is configured to determine the calibration value in response to the start of the user input.
6. The system of claim 1, wherein the user input comprises a start and an end, and wherein the processor is configured to determine the calibration value in response to the end of the user input.
4. The method of claim 1, further comprising moving a component of the imaging system based on the calculated calibration value and performing a scan to provide the calibrated image.
8. The system of claim 1, wherein, to generate the second image of the vessel, the processor is configured to: digitally transform the first image based on the calibration value.
9. The system of claim 8, wherein, to digitally transform the first image, the processor is configured to at least one of stretch, shift, or compress the first image.
5. The method of claim 1, further comprising digitally transforming image data to provide the calibrated image.
7. The system of claim 1, wherein the user input comprises a click-and-drag motion.
6. The method of claim 1, wherein the user input is a single mouse click or a single touch of a touchscreen.
4. The system of claim 1, wherein the calibration value comprises a z-offset associated with an interferometric device.
9. The method of claim 1, wherein the calibration value represents a z-offset associated with an interferometric device.
11. The system of claim 10, wherein the reference path comprises a variable delay line, and wherein, to adjust the length of the reference path, the processor is configured to operate a motor of the variable delay line.
14. The system of claim 12, further comprising a motor to move a component of the imaging system based on the calculated calibration value, wherein moving the component alters the reference path length.


Independent claim 12 of the current application corresponds to independent claim 1 of U.S. Patent No. 10,942,022.

The table above shows that, although the corresponding claims are not identical, claims 1-12 of the current application are not patentably distinct from the reference claims because the examined application claims would be anticipated by the reference claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                    
/VU LE/Supervisory Patent Examiner, Art Unit 2668